Citation Nr: 9903482	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  94-29 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased evaluation for headaches, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for positional 
vertigo.

3.  Entitlement to an increased evaluation for degenerative 
arthritis of the cervical spine, currently evaluated as 
10 percent disabling.

4.  Entitlement to an increased evaluation for 
chondromalacia, right knee, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for 
chondromalacia, left knee, currently evaluated as 10 percent 
disabling.

6.  Entitlement to a compensable rating for bilateral hearing 
loss, from November 1, 1993 to November 21, 1997, and to a 
rating in excess of 40 percent thereafter.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
October 1993.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which established service connection and granted 
noncompensable ratings for chondromalacia of the left and 
right knee, bilateral hearing loss, headaches, and positional 
vertigo, effective from November 1, 1993.  The RO also denied 
entitlement to service connection for a right shoulder 
condition, then characterized as a pinched nerve in the back 
with numbness in the right scapula.

In August 1994, the RO, in pertinent part, established 
service connection for degenerative arthritis of the cervical 
spine, assigning a 10 percent evaluation thereto.  The RO 
also established service connection for right carpal tunnel 
syndrome, assigning a 10 percent evaluation thereto.

At his personal hearing before a representative at the RO in 
November 1994, the veteran clarified that his claim for a 
right shoulder condition was intended as a claim for an 
increased evaluation for his service-connected cervical spine 
condition, to include various symptomatology involving the 
right upper extremity.  Thus, the claim for a pinched nerve 
in the back with numbness of the right scapula was deemed 
withdrawn and the claim for increased evaluation for the 
right cervical spine was modified accordingly.

The veteran's claim was transferred to the Regional Office in 
Cleveland, Ohio.  In February 1998, the RO increased the 
ratings for the veteran's chondromalacia of the right and 
left knees to 10 percent for each knee, effective from the 
date of the initial claim.  The RO also increased the 
veteran's evaluation for headaches to 10 percent disabling 
effective from the date of the claim, and increased the 
evaluation for bilateral hearing loss to 40 percent 
disabling, effective from November 22, 1997. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO was incorrect in denying 
increased rating benefits sought on appeal.  He maintains 
that he is unable to bend and return to a standing position 
without aid.  The veteran asserts that he continues to 
require hearing aids and that positional vertigo prevents him 
from lying flat to sleep and prevents working from a prone 
position.  He further contends that he additionally suffers 
from debilitating headaches.  The veteran maintains that his 
service-connected disabilities are productive of greater 
impairment than are reflected by the currently assigned 
disability evaluations.  Therefore, a favorable determination 
has been requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claims for increased evaluations for 
headaches, vertigo, degenerative arthritis of the cervical 
spine, right knee chondromalacia and left knee 
chondromalacia.   It is also the decision of the Board that 
the preponderance of the evidence supports a 30 percent 
rating for bilateral hearing loss, from January 22, 1997 to 
November 21, 1997, but that the preponderance of the evidence 
is against a compensable rating for bilateral hearing loss 
from November 1, 1993 to November 21, 1997, and against a 
rating in excess of 40 percent for bilateral hearing loss 
from November 22, 1997.


FINDINGS OF FACT

1.  Headaches are reflected by subjective complaints and 
manifested primarily by a clinical diagnosis of cluster 
headaches, controlled by medication, with normal neurological 
findings.

2.  Vertigo is manifested by subjective complaints of 
dizziness and nausea when laying in a flat position; it is 
not productive of tinnitus.

3.  Degenerative arthritis of the cervical spine is reflected 
by subjective complaints of pain and weakness in the right 
upper extremity and manifested primarily by no more than 
slight limitation of motion and without muscle spasm or 
atrophy.

4.  Chondromalacia, right and left knees is reflected by 
subjective complaints of pain on standing for more than 15 
minutes, popping and clicking and without clinical 
observations of limitation of motion, or subluxation, 
instability or swelling. 

5.  Audiological examination in February 1994 revealed Level 
I loss of auditory acuity in the right and in the left ear as 
defined in VA's Schedule for Rating Disabilities. 

6.  Audiological examination in January 1997 revealed Level 
VI loss of auditory acuity in the right ear and Level VII 
loss of auditory acuity in the left ear as defined in VA's 
Schedule for Rating Disabilities.


CONCLUSIONS OF LAW

1.  The schedular criteria for rating greater than 10 percent 
for headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107(a); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8100 
(1998). 

2.  The criteria for a compensable rating for positional 
vertigo have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, § 4.87a, Diagnostic Code 6204 
(1998).  

3.  The schedular criteria for rating greater than 10 percent 
for degenerative arthritis of the cervical spine disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5003-
5290 (1998). 

4.  The schedular criteria for rating greater than 10 percent 
for chondromalacia of the right knee, and for a rating 
greater than 10 percent for chondromalacia of the left knee, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5257 
(1998). 

5.  The schedular criteria for a compensable rating for 
bilateral hearing loss from November 1, 1993 to January 21, 
1997 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1998). 

6.  The schedular criteria for a 30 percent rating for 
bilateral hearing loss from January 22, 1997 to November 21, 
1997, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.85, Diagnostic Code 6103 (1998).

7.  The schedular criteria for a rating in excess of 40 
percent from November 22, 1997, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85, 
Diagnostic Code 6103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Disability ratings are rendered upon the VA's schedule for 
rating disabilities as set forth at 38 C.F.R. Part 4 (1998).  
The percentage ratings represent as far as can practically be 
determined the average impairment in earning capacity in 
civil occupations; the disability must be reviewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate with the severity of the disability.  38 C.F.R. 
§ 4.1.  Functional loss of use as the result of a disability 
of the musculoskeletal system may be due to the absence of 
bones, muscles or joints, or may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  Both 
limitation of motion and pain are necessarily regarded as 
constituents of a disability.  38 C.F.R. §§ 4.40, 4.45, 4.55, 
4.59; see also, DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
present level of disability is of primary concern where 
service connection has been established and an increase in 
the disability rating is at issue.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1996).




Headaches

Migraine headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability will warrant a 50 percent evaluation for this 
condition.  Evidence demonstrating characteristic prostrating 
attacks occurring on an average of once a month over a 
several month period will warrant a 30 percent evaluation.  
Evidence of characteristic prostrating attacks averaging one 
in two months over the last several months warrants a 
10 percent evaluation; evidence of less frequent attacks will 
warrant a noncompensable evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

In July 1994, the veteran was afforded a VA examination.  He 
reported a history of headaches for 2 to 3 years, once a 
week.  He was told that he suffered from migraines.  He used 
aspirin.  His headaches lasted all day and on a bad day, he 
would be required to stay in bed.  The last episode reported 
at that time produced nausea.  The diagnosis was migraine 
headaches.  

Additional records show the veteran having had daily 
headaches for approximately a two-month period.  The 
examination was negative.  The impression was cluster 
headaches.  Medication broke the headaches.  In a follow up 
of October 1994, examination was negative.  The veteran was 
on no medication at that time.

At his hearing before the RO in November 1994, the veteran 
reported having had headaches of a severe nature occurring 
each two weeks.  He reported being unable to do anything 
during the headaches.  He reported that headaches would last 
weeks or months at a time with the last episode lasting for 
about eight weeks.  He reported being placed on medication at 
that time which broke the cycle of headaches.  He reported 
that in service, the headaches were diagnosed as migraines 
and, by the VA, they were diagnosed as cluster headaches.  
Other then the recent Prednisone therapy, the veteran 
reported he did not take prescription medication for the 
headaches.  No emergency room treatment was required.  

At his VA examination on January 15, 1997, the veteran 
reported frequent headaches located behind the eyes, across 
the top of the forehead, across his frontal area "like a hat 
distribution."  The veteran had positive nausea and vomiting 
only "if it lasts," no true aura was reported.  Positive 
relief was afforded with IM Toradol.  

While the veteran reported occasional nausea, he appears able 
to achieve relief with medication.  No medical professional 
has described his headaches as being prostrating or 
incapacitating or arising to a degree of a severe migraine 
headache, such as to warrant a higher evaluation than is 
presently afforded.  

Based on a review of the probative evidence, to include the 
veteran's testimony, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of 
10 percent for the veteran's headaches.  The most recent VA 
examinations have indicated normal neurological findings.  
The Board recognized that the veteran reported that his 
headaches occur with great frequency and are debilitating.  
However, the medical evidence does not support such a 
frequency or severity.  It is also noted that the headaches 
broke with application of medication.

The medical evidence shows that the veteran's headaches have 
been classified as migraine and cluster type but none of the 
medical evidence suggests that his headaches produce 
characteristic prostrating attacks as found in the condition 
of migraine.  Rather, the evidence shows recurrent, non- 
prostrating headaches.  Thus a rating in excess of 10 percent 
is not warranted.

The weight of the evidence is against a rating in excess of 
10 percent for a headache disorder.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Vertigo

The service medical records show a confirmed diagnosis of 
positional vertigo beginning in 1991.  Positional vertigo was 
diagnosed on a VA examination of February 1994.  Symptoms 
included dizziness and nausea.  The veteran contends that he 
is unable to lay in a horizontal position without extreme 
nausea.  At his VA examination in January 1997 he reported a 
history of positional vertigo.  The diagnosis was positional 
vertigo by history.  

Vertigo is not accorded separate evaluation criteria in VA 
regulations.  Thus, a closely related disease or injury will 
be used for evaluation purposes.   38 C.F.R. § 4.20.  The 
condition most closely approximating the veteran's disorder 
in this case is labyrinthitis.  

Pursuant to 38 C.F.R. § 4.87(a), Diagnostic Code 6204, 
chronic labyrinthitis characterized as severe with tinnitus, 
dizziness and occasional staggering would warrant a 
30 percent evaluation.  A moderate condition with tinnitus 
and occasional dizziness would warrant a 10 percent 
evaluation.  In this case, the veteran's vertigo is 
manifested by dizziness and nausea but not tinnitus.  Where 
the schedule does not provide a zero percent rating for a 
diagnostic code, a noncompensable evaluation will be assigned 
when the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31.  Since there is no medical evidence of 
tinnitus, a noncompensable evaluation is continued as 
appropriate.  

Degenerative Arthritis of the Cervical Spine with Limitation 
of Motion

Pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5290, 
limitation of motion of the cervical spine of a severe nature 
warrants a 30 percent evaluation.  A moderate limitation of 
motion corresponds to a 20 percent evaluation and a slight 
limitation of motion corresponds to a 10 percent evaluation.  
Under the schedular criteria, the evaluation of the veteran's 
arthritis of the cervical spine turns on the degree to which 
motion of the cervical segment is limited.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003-5290.  

Under Diagnostic Code 5003 of the VA schedule for rating 
disabilities, a 20 percent  evaluation is appropriate for 
degenerative arthritis with X-ray evidence of involvement of 
two or more major joints or two or more minor joints, with 
occasional incapacitating exacerbations and a 10 percent 
evaluation is appropriate for degenerative arthritis with 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.
Diagnostic Code 5003 of the rating schedule provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is to be assigned for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. Part 4.71, Diagnostic 
Code 5003.  

X-ray evidence of the cervical spine from February 1994 show 
a slight loss of midcervical lordosis, along with a minimal 
ventral lipping encroaching on the intervertebral foramen for 
the right sixth cervical nerve.  No traumatic or neoplastic 
process was appreciated.  The impression was focal 
degenerative lipping.  The veteran complains of pain 
associated with the cervical spine area.  In February 1994, 
the veteran was afforded a cervical EMG.  No evidence of 
cervical radiculopathy was noted.  All the muscle samples 
were silent at rest.  

X-ray reports of January 1997 revealed no fractures, 
dislocations or any other abnormalities relative to the 
cervical spine.  The impression was negative cervical spine.  
Cervical range of motion was reported in a January 1997 VA 
examination as flexion 45 degrees, extension 15 degrees, 
right rotation 40 degrees, left rotation 40 degrees, right 
bend 30 degrees, left bend 30 degrees.  The veteran 
additionally was able to perform flexion of 0 to 160 degrees 
of the right shoulder, extension 0 to 45 degrees, internal 
rotation to 80 degrees, external rotation to 70 degrees, 
abduction 0 to 160 degrees and adduction 0 to 30 degrees.  
The examiner also reported no acute swelling or deformity of 
any joints and that there was no subluxation or medical 
comment as to clinically observed objective demonstration of 
pain.  

In the instance case, the preponderance of the evidence is 
against the appellant's claim for an evaluation in excess of 
10 percent for degenerative arthritis of the cervical spine.  
The evidence does not show more than slight limitation of 
motion.  No muscle spasms or atrophy was noted to support any 
additional functional limitation due to pain.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against a higher evaluation based on functional loss due to 
pain on use or due to flare ups.  

The Board additionally notes that this issue was considered 
to include symptoms of pain, numbness and weakness of the 
veteran's right upper extremity.  The veteran described 
difficulty writing with his right hand.  He reported 
increasing areas of numbness spreading through his right 
extremity and gradual loss of strength.  Associated 
examinations have shown a normal spine with intact muscle 
bulk.  EMG revealed findings consistent with right carpal 
tunnel syndrome without evidence of cervical radiculopathy.  
Deep tendon reflexes were equal and brisk.  X-rays of the 
right shoulder were negative.  It is also noted that service 
connection has been established for right carpal tunnel 
syndrome at a 10 percent evaluation.  Complaints of weakness 
in the right upper extremity were considered incorporated 
within the evaluation of both the cervical spine and the 
carpal tunnel syndrome.  Disability from injuries to the 
muscles, nerves, and joints of an extremity may overlap to a 
great extent, so that special rules are included in the 
appropriate bodily system for their evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

Chondromalacia, Right and Left Knee

Severe recurrent subluxation, lateral instability or other 
impairment of the knee warrants a 30 percent evaluation.  A 
moderate disability of this nature warrants a 20 percent 
evaluation and a slight disability warrants a 10 percent 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

The veteran had complaints of left knee pain in 1983 and in 
1985 complained of right knee pain.  He was afforded surgery 
in 1986 after a diagnosis of bilateral chondromalacia.  A 
full range of motion with extension to 0 degrees and flexion 
to 140 degrees was shown thereafter.  

In February 1994, X-rays of the knees reported the joints as 
normal in appearance with normal bone density and without 
evidence of disease or injury.  No effusion was appreciated.  
The impression was normal knees.  On VA examination on 
February 1994, bilateral chondromalacia was diagnosed, status 
post surgery; the examiner noted the X-rays of the knees 
reflected normal knees.  

In July 1994, the veteran was afforded another VA 
examination.  At that examination, the veteran complained of 
pains in the knees, particularly on walking; he additionally 
reported popping and clicking on walking.  On objective 
examination, the examiner reported both knees as normal with 
0 degrees' extension and full 145 degrees' flexion from the 
sitting position, but the veteran complained of pain when 
standing for more than 15 minutes or walking more than two 
blocks.  He also reported being unable to run due to pain 
incurred.  

The veteran was afforded another VA examination in January 
1997.  Objectively, flexion of the right knee was 0 degrees 
to 150 degrees; extension was to 0 degrees.  Left knee 
extension was to 150 degrees; extension 0 degrees; gait was 
within normal limits.  The examiner noted four-plus bilateral 
crepitus without any acute effusions or laxity noted.  
Impression was chondromalacia patellae, bilaterally, being 
most prominent.  Outpatient records from May 1996 to December 
1997 were negative for complaints specific to the knees.  

With objective findings of crepitus, the diagnosis of 
bilateral chondromalacia, together with the veteran's 
complaints of pain increasing on use of the legs, a 
10 percent evaluation is warranted.  However, a higher rating 
is not warranted inasmuch as there is no evidence warranting 
a finding of a moderate degree of knee disability.  There is 
no clinical evidence of subluxation, instability or swelling.  
While the veteran's knees are symptomatic, in the absence of 
clinical evidence of instability or subluxation, there is no 
basis for a finding of more than overall slight disability of 
each knee, within the meaning of 38 C.F.R. § 4.71a, Code 
5257.  Codes 5258 and 5259 are not applicable but, even if 
considered, neither Code allows for an increased rating as 
the current 10 percent evaluation is the maximum rating 
allowed under Code 5259 and there is no clinical evidence of 
frequent episodes of locking, pain and effusion to support a 
20 percent rating under Code 5258.  38 C.F.R. § 4.71a, Codes 
5260 and 5261 clearly do not support a higher rating for 
either knee as motion for each knee has been reported as 
essentially full; there is no clinical evidence of limitation 
of motion to a degree that would warrant even a compensable 
rating for either knee.  The Board also finds that there is 
no objective evidence of pathology, disuse atrophy, 
incoordination on use, weakness or painful motion such that 
an increased evaluation is warranted under these regulations.  
38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown 8 Vet. App. 202 
(1995). 

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

	Compensable rating for bilateral hearing loss, from 
November 1, 1993 to November 21, 1997,
	and to a rating in excess of 40 percent thereafter.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with average hearing 
threshold levels as measured by puretone audiometry tests.  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels designated from level 1 for 
essentially normal acuity through level 11 for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110 
(1998).  In addition, the Board notes that with regard use of 
hearing aids, the evaluation of hearing impairment under the 
rating schedule is designed to make allowance for improvement 
by hearing aids.  38 C.F.R. § 4.86 (1998). 

When the issue involves a claim for an increased rating for a 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  
38 C.F.R. § 4.85, Tables VI and VII.  The Board emphasizes 
that "assignment of disability ratings for hearing impairment 
are by mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 339 
(1992).  

The veteran was afforded a VA audiologic examination 
conducted in February 1994.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
55
70
LEFT
15
30
55
60
70

The average decibel loss between 1000 and 4000 hertz was 49 
decibels in the right ear, and 54 decibels in the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 96 percent in the right ear and 94 percent in the left 
ear.

Applying the diagnostic criteria to the findings on 
audiological examination in February 1994, the Board observes 
that average puretone threshold average is 49 decibels in the 
right ear, along with speech discrimination findings of 
96 percent and 54 decibels in the left ear along with 
94 percent speech discrimination findings.  Such findings 
correspond to auditory Level I designation for each ear.  The 
Board notes that a zero percent rating is warranted for 
bilateral defective hearing where puretone threshold in each 
ear warrants an auditory acuity Level I designation.  The 
current findings do not approximate a compensable evaluation 
at that time.  38 C.F.R. § 4.85, Diagnostic Code 6100.  
Medical records prior to that examination do not demonstrate 
compensable hearing loss.

The veteran was afforded another VA audiologic examination 
conducted on January 22, 1997.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
55
65
80
LEFT
25
35
55
60
75

The average decibel loss between 1000 and 4000 hertz is 
correctly computed as 59 decibels in the right ear (rather 
than 56 as reported), and 56 decibels in the left ear.  
(rather than 66 as reported).  Speech audiometry testing 
revealed speech recognition ability of 60 percent in the 
right ear and 56 percent in the left ear.

Applying the diagnostic criteria to the findings on 
audiological examination in January 1997, the Board observes 
that average puretone threshold average is 59 decibels in the 
right ear, along with speech discrimination findings of 
60 percent and 56 decibels in the left ear along with 
56 percent speech discrimination findings.  Such findings 
correspond to auditory Level VI designation (better ear) and 
auditory Level VII designation (poorer ear), respectively.  
The Board notes that a 30 percent rating is warranted for 
bilateral defective hearing where puretone thresholds in one 
ear is consistent with a Level VI designation, and the 
findings in the poorer ear result in a Level VII designation.  
The current findings, however, do not approximate an 
evaluation in excess of 30 percent.  38 C.F.R. § 4.85, 
Diagnostic Code 6103.

In applying the results of the VA audiological examinations 
in recent years to the applicable rating criteria, the Board 
finds that (a) the schedular criteria for a compensable 
rating for bilateral hearing loss from November 1, 1993 to 
January 21, 1997 have not been met (Diagnostic Code 6100); 
(b) the schedular criteria for a 30 percent rating for 
bilateral hearing loss from January 22, 1997 to November 21, 
1997, have been met (Diagnostic Code 6103); and (c) the 
schedular criteria for a rating in excess of 40 percent from 
November 22, 1997, have not been met (Diagnostic Code 6103-
6104). 

It is readily apparent that the audiologist who prepared the 
January 1997 audiology examination report inaccurately 
computed average decibel losses, which resulted in the 40 
percent disability evaluation.  Specifically, the pertinent 
audiology findings reported at that time are consistent with 
a 30 percent rating rather than the 40 percent evaluation 
assigned.  The Board also notes that the January 1997 
audiology examination was thereafter misread as having 
occurred in November 1997, incorrectly resulting in the 
assignment of a November 1997 rather than January 1997 (date 
of examination) effective date.  However, the Board finds 
that, as the veteran was granted a rating higher than 
indicated by the January 1997 audiology examination, and in 
light of the Board's decision to grant a 30 percent rating 
for bilateral hearing loss from January 22, 1997 to November 
21, 1997, additional development is not warranted and a 
decision in this appeal may be provided without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claims (other than the 30 percent rating for 
bilateral defective hearing from January 22, 1997, to 
November 21, 1997)  must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for headaches 
is denied. 

Entitlement to increased (compensable) evaluation for 
positional vertigo is denied. 

Entitlement to increased evaluation for degenerative 
arthritis of the cervical spine is denied. 

Entitlement to increased evaluations for chondromalacia, 
right knee and for chondromalacia, left knee is denied. 

Entitlement to a compensable rating for bilateral hearing 
loss from November 1, 1993 to January 21, 1997 is denied.

Entitlement to a 30 percent evaluation for bilateral hearing 
loss, from January 22, 1997 to November 21, 1997 is granted, 
subject to the provisions governing the award of monetary 
benefits.





Entitlement to a rating in excess of 40 percent for bilateral 
hearing loss from November 22, 1997 is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  

- 17 -

